      Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                            Case # 14-CR-6136-FPG
v.                                                          DECISION AND ORDER

ANTOINE SHANNON,

                                             Defendant.


                                      INTRODUCTION

       On March 26, 2021, Defendant Antoine Shannon, an inmate incarcerated at Federal

Correctional Institution Loretto (“FCI Loretto”), filed a Motion for Compassionate Release due to

the COVID-19 pandemic. ECF No. 933. The Government opposes the motion. ECF No. 936.

For the reasons that follow, Defendant’s motion is DENIED.

                                       BACKGROUND

       On November 4, 2015, Defendant pled guilty to conspiracy to possess with intent to

distribute, and distribute, 5 kilograms or more of cocaine in violation of 21 U.S.C. § 846 which

carried a minimum sentence of imprisonment of 20 years and a maximum term of imprisonment

of life. See ECF No. 342. Despite the guilty plea, the government agreed to allow Defendant to

remain out of custody for purposes of engaging in proactive cooperation. After an arrest on state

drug charges on June 20, 2016, the Government filed a motion to revoke Defendant’s release. ECF

No. 267.

       On November 22, 2016, the Court sentenced Defendant to 240 months’ imprisonment with

the Bureau of Prisons (“BOP”) followed by ten years supervised release pursuant to the Plea

Agreement. ECF No. 340. After testifying at a trial on behalf of the Government, the Government

filed a motion for a reduction of Defendant’s sentence pursuant to Rule 35(b) of the Federal Rules

of Criminal Procedure. See ECF No. 853. The motion was granted, and on February 14, 2020,
       Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 2 of 8




the Court reduced Defendant’s sentence to 87 months’ imprisonment followed by ten years’

supervised release. ECF No. 868.

         Defendant’s projected release date is June 29, 2022. 1

                                                 DISCUSSION

I.       The Compassionate Release Framework

         Defendant seeks release under the First Step Act’s “compassionate release” provision, 18

U.S.C. § 3582(c)(1)(A). This statute provides an exception to the general rule that a court may not

modify a term of imprisonment once it has been imposed. United States v. Lucas, No. 15-CR-143,

2020 U.S. Dist. LEXIS 75428, at *3 (W.D.N.Y. Apr. 29, 2020) (citation, internal quotation marks,

and brackets omitted).          Under § 3582(c)(1)(A)(i), a district court may reduce a term of

imprisonment if a defendant can show that (1) he has met the statutory exhaustion requirement;

(2) “extraordinary and compelling reasons” warrant a reduction; (3) he is not a danger to the

community; and (4) a reduction is consistent with the factors set forth in 18 U.S.C. § 3553(a).

Lucas, 2020 U.S. Dist. LEXIS 75428 at *3-4; see also U.S.S.G. § 1B1.13 (the United States

Sentencing Guidelines Policy Statement on compassionate release).

         Because courts consider the § 3553 factors when sentencing defendants, in the context of

a motion for compassionate release, the task is not to “second guess or to reconsider whether the

original sentence was just,” but to assess whether “the defendant’s circumstances are so

changed . . . that it would be inequitable to continue the confinement of the prisoner.” United

States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (discussing legislative history of

provision). In other words, the issue is whether the original § 3553 factors “outweigh the



1
  As set forth in more detail below, Defendant’s motion asserts that his release date is April 2, 2024. However, after
issues of credited time were brought to the attention of the BOP, the date has since been adjusted.


                                                          2
      Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 3 of 8




‘extraordinary and compelling reasons’ warranting compassionate release,” and, in particular,

“whether compassionate release would undermine the goals of the original sentence.” Id. at 431.

II.    Whether Extraordinary and Compelling Reasons Exist

       Here, the “extraordinary and compelling” reason that Defendant identifies as justifying

release are (1) the inaccuracies in the calculation of his release date; (2) his hypertension which

makes him more susceptible to suffering severe complications from COVID-19; and (3) the

heightened risk of contracting COVID-19 while incarcerated at FCI Lorretto. See ECF No. 933.

       First, Defendant’s Motion for Compassionate Release indicates his release eligibility date

is April 2, 2024. However, Defendant asserts that had he been admitted to the BOP’s drug program

as requested by the Court, he would have been eligible for release to a halfway house in February

2021. ECF No. 933 ¶¶ 11-12. Defendant also asserts that after serving time in Attica Correctional

Facility on state charges, he was received by the BOP and was not given credit for the time served

in state custody despite this Court’s order. Id. ¶¶ 6-10. Thus, Defendant claims he is being held

far longer than intended.

       While it is true that the Court indicated at sentencing that, if eligible, Defendant was

recommended to participate in substance abuse programs, it appears Defendant did not qualify for

such program due to a lack of evidence to show a pattern of substance abuse in the prior year. See

ECF No. 937 at 2. While the Court can suggest participation in a drug rehabilitation or treatment

program, it is ultimately up to the BOP to determine whether a defendant qualifies for such

program. Levine v. Apker, 455 F.3d 71, 83 (2d Cir. 2006) (“The BOP is the sole agency charged

with discretion to place a convicted defendant within a particular treatment program or a particular

facility.”) (citation omitted); see also Wilson v. Baird, No. 3:11-cv-1304, 2012 WL 2154209, at *3

(D. Conn. June 13, 2012) (“[I]t is well settled that there is no constitutional or statutory right to



                                                 3
      Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 4 of 8




participate in a drug rehabilitation program.”). This is simply not a basis upon which the Court

may grant early release.

       Moreover, since the filing of Defendant’s motion, the BOP has credited Defendant’s state

time and his release date has been moved up accordingly. ECF No. 937 at 2. Specifically, as

indicated by United States Probation and Pretrial Service’s Memorandum, Defendant has been

credited for 211 days of time served, making his new release date June 29, 2022. Id. Probation

notified Defendant’s counsel and the Assistant United States Attorney of the modification of the

release date. Id. While the Court is sympathetic to the error in calculation, such an error is not

sufficiently compelling to warrant early release, especially considering such errors have been

corrected.

       “[A] defendant’s pre-existing health conditions . . . in combination with the increased risks

of COVID-19 in prisons” may, in some cases, “constitute ‘extraordinary and compelling reasons’

warranting relief.” United States v. Delgado, No. 3:18-CR-17-(VAB)-1, 2020 U.S. Dist. LEXIS

84469, at *6 (D. Conn. Apr. 30, 2020). Courts “base[] their resolution of compassionate release

requests in the COVID-19 era on whether the inmate-movant ha[s] an underlying medical

condition that place[s] her or him at risk of developing a severe case of the illness.” United States

v. Lagan, No. 1:18-CR-0283 (LEK), 2020 U.S. Dist. LEXIS 86330, at *8 (N.D.N.Y. May 11,

2020). “In making such a determination, numerous courts have looked to guidelines issued by the

Centers for Disease Control and Prevention (“CDC”) as to what conditions place an individual at

higher risk for severe illness.” Id. (citation and internal quotation marks omitted).

       Defendant alleges that he suffers from hypertension and sets forth a variety of assertions

regarding the increased risk of suffering severe COVID-19 symptoms due to his hypertension. See

ECF No. 933 ¶¶ 17-18. It appears from Defendant’s records that, although he indeed suffers from



                                                 4
       Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 5 of 8




hypertension, he remains stable on his current treatment regimen as administered by the BOP. In

fact, according to BOP records, Defendant is classified as “Medical Care Level 2,” which means

he is a “stable outpatient[] requiring at least quarterly clinician evaluations.” ECF No. 937 at 3.

        Moreover, while the CDC has identified hypertension as a condition that can increase an

individual’s risk of severe illness from COVID-19, see People with Certain Medical Conditions,

CDC,       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html (last visited May 5, 2021) [hereinafter “CDC Risk Article”], that does not appear to have

been the case for Defendant. The Court notes that Defendant tested positive for COVID-19 on

December 7, 2020. According to the medical records, he was cleared of the virus around

December 15, 2020, without indication of any lingering or severe symptoms.                Moreover,

Defendant has since been fully vaccinated. ECF No. 937-10 at 8.

        Regarding his incarceration, Defendant argues that he has a high risk of contracting

COVID-19 at FCI Loretto. He alleges that the BOP cannot effectively manage COVID-19 as

evidenced by the rapid spread of the disease through the facilities generally, the crowded facility

he is in, and the inadequate testing available. ECF No. 933 ¶¶ 22-23. According to Defendant, as

of March 25, 2021, the BOP reported 15 active cases of COVID-19 among staff. Id. ¶ 14.

However, more recent data from the BOP does not suggest that FCI Loretto is currently facing an

outbreak, let alone an uncontrolled one: as of May 5, 2021, there are only five active COVID-19

cases among inmates and one active case amongst staff. See COVID-19 Coronavirus, FEDERAL

BUREAU   OF   PRISONS, http://www.bop.gov/coronavirus/ (last visited May 5, 2021). Moreover,

Defendant, as well as over 350 other inmates at FCI Lorretto, have been fully vaccinated against

the virus, with that number likely to increase. Id.




                                                 5
      Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 6 of 8




       The Court is “mindful of the fact that conditions of confinement—sharing small cells,

eating together, using same bathrooms and sinks, delays in medical evaluation and treatment, and

rationed access to soap—make prisons more potentially conducive to the transmission of COVID-

19 than elsewhere.” United States v. Murph, No. 08-CR-322 (JMA), 2020 U.S. Dist. LEXIS

105100, at *7 (E.D.N.Y. June 16, 2020). However, “COVID-19 does not warrant the release of

every federal prisoner with health conditions that make them more susceptible to the disease.”

United States v. Weiskopf, No. 19-CR-6093-FPG, 2020 U.S. Dist. LEXIS 125460, at *9 (W.D.N.Y.

May 14, 2020) (citation and internal quotation marks omitted)). To demonstrate entitlement to

release, a defendant need not “establish his increased risk with mathematical precision,” but he

should at least “provide a reasonable estimate of the risk he faces.” Id. at *8. As one court recently

put it, asserting that a defendant’s health conditions “may,” or even “likely,” increase the risk

associated with COVID-19 is still “a step or two from stating to a degree of scientific certainty

that [a risk] does exist.” United States v. Delgado, No. 1:18-cr-902-GHW, 2020 U.S. Dist. LEXIS

166305, at *11 (S.D.N.Y. Sept. 11, 2020) (“[Defendant] has shown that his medical conditions are

associated with the possibility of increased risk, but not the degree of possibility; or the extent of

the incremental risk. Those gaps are meaningful. The Policy Statements do not support the

conclusion that any degree of increased risk is sufficient to the requisite showing of ‘extraordinary

and compelling circumstances.”).

       Defendant has not satisfied his burden of showing entitlement to release here. While the

Court is sympathetic to the inaccuracies in Defendant’s release date calculation, the time served

has since been credited. Moreover, despite his underlying health issues and the risks posed by

confinement, Defendant has already recovered from the COVID-19 virus, seemingly without




                                                  6
       Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 7 of 8




issue, and has been fully vaccinated. Thus, he cannot demonstrate extraordinary and compelling

reasons for his release.

III.    Whether Compassionate Release Would Undermine the Goals of the Original
        Sentence
        Even if Defendant could establish the existence of extraordinary and compelling

circumstances, the Court would nevertheless conclude that a reduction of his term of imprisonment

is inconsistent with the factors set forth in § 3553(a).

        Under § 3553(a), a court must consider the following factors when it imposes a sentence:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and
                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;
               (3) the kinds of sentences available;
               (4) [the kinds of sentence and sentencing range provided for in the
               Sentencing Guidelines]
               (5) any pertinent [Sentencing Commission policy statement]
               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and
               (7) the need to provide restitution to any victims of the offense.
United States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418, at *7 (E.D.N.Y.

Apr. 10, 2020) (quoting 18 U.S.C. § 3553(a)).

        The Court weighed these factors when it imposed Defendant’s original term of

imprisonment. The nature of Defendant’s offense is very serious: he pled guilty to conspiracy to

possess with intent to distribute and to distribute five kilograms or more of cocaine. ECF No. 342.

Pursuant to the Plea Agreement, Defendant’s mandatory minimum sentence was 20 years. Id.

This sentence was later reduced to only 87 months—an almost 13-year reduction—due to


                                                   7
      Case 6:14-cr-06136-FPG-JWF Document 938 Filed 05/06/21 Page 8 of 8




Defendant’s cooperation. Still, the Court imposed a substantial sentence that reflected its analysis

of the § 3553(a) factors at that time.

       For all the reasons considered at sentencing, Defendant’s original sentence was and

remains appropriate, notwithstanding the pandemic. Defendant’s projected release date is June

29, 2022—still over a year away. Reducing his already almost 13-year reduced sentence by

another year would not substantially satisfy the purposes of his original sentence, as it would fail

to “reflect the seriousness of the offense, []promote respect for the law, [or] provide just

punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). While “[a] just punishment should not

include an unacceptable risk of exposure to COVID-19 or any potentially lethal disease,” United

States v. Vence-Small, No. 3:18-cr-00031 (JAM), 2020 U.S. Dist. LEXIS 80576, at *11 (D. Conn.

May 7, 2020), neither should the uncertainty engendered by the present crisis be allowed to distort

or subvert a just punishment.

       Accordingly, the Court finds that Defendant has not met his burden of showing that release

is warranted.

                                         CONCLUSION

       For the reasons set forth above, Defendant’s motion for compassionate release, ECF No.

933, is DENIED.

       IT IS SO ORDERED.

Dated: May 6, 2021
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                 8
